DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 13 objected to because of the following informalities:  
The claim limitations in lines 4 and 5 of claims 1 and 13 “a display panel which is held by the frame and whose background is visually recognizable” should be “a display panel which is held by the frame and a background of the display panel is visually recognizable through the display panel” because the word “whose” refers to a human not a thing; and
Claim 2, the phase “planar view” should be “a planar view”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki US 2020/0057330.
Regarding claim 1, Yamazaki discloses a display device, in at least figs.1A-1C, 14A-14D and 15-19, comprising: 
a frame (101) defining an opening (see fig.1(b)); 
a grip (104) extending from the frame; and 
a display panel (102EL) which is held by the frame and a background of the display panel is visually recognizable through the display panel (see figs.14B and 14D), 
wherein the opening includes a region surrounded by an inner edge of the frame and the display panel (see figs.14B-14D).
Regarding claim 2, Yamazaki discloses the region includes a first region (right corner side region) and a second region (left corner side region), and the display panel is located between the first region and the second region in a planar view (see figs.14B-14D).
Regarding claim 3, Yamazaki discloses the display panel includes a first side (a side vertical to the frame), a second side (the other side vertical to the frame) opposite to the first side, a third side (a side hold by the frame, see fig.14B) extending in a direction different from the first side, and a fourth side (the other side hold by the frame, see fig.14B) opposite to the third side, the first region is surrounded by the inner edge and the first side, the second region is surrounded by the inner edge and the second side, and the third side and the fourth side are held by the frame (see fig.14B).
Regarding claim 5, Yamazaki discloses a cover member (101t), wherein the cover member is overlaid on the display panel and the region and is held by the frame (see figs.14A-14D).
Regarding claim 6, Yamazaki discloses the inner edge includes an arc portion (the vertical portion of the frame as shown in fig.14B) and a straight portion (the top portion the frame as shown in fig.14B) which intersect the display panel (see figs.14B and 14D).
Regarding claim 7, Yamazaki discloses the straight portion is located between the opening and the grip (see fig.14B, the grip is connecting to the straight portion), and the opening includes an extended portion further protruding toward the grip side than the straight portion (two corner portions shown in fig.14D).
Regarding claim 8, Yamazaki discloses an outer edge of the frame has an arc shape (an outer edge of the top portion of frame has an arc shape and a protruding portion see fig.14B) and includes a protruding portion overlaid on the display panel (see fig.14B).
Regarding claim 9, Yamazaki discloses the frame includes an auxiliary opening (opening for 105b on the vertical portion of the frame as shown in fig.14B) overlaid on the display panel in addition to the opening.
Regarding claim 10, Yamazaki discloses the frame comprises a first frame (top portion of the frame, see fig.14B) and a second frame (the bottom portion of the frame, see fig.14B) opposed to the first frame, and a part of the display panel is held between the first frame and the second frame (see fig.14B).
Regarding claim 11, Yamazaki discloses a circuit board (372) connected to the display panel, wherein at least a part of the circuit board is opposed to the display panel (see figs.16A-19).
Regarding claim 12, Yamazaki discloses a spacer (242) arranged between the display panel and the circuit board (see figs.16A-19).
Regarding claim 19, Yamazaki discloses the display panel is a transparent display (see figs.1C, 14B and 14D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung KR 20160074995A (see document 17370186_2022-05-17_KR_20160074995_A_M.pdf) in view of Avci US 20140168263.

    PNG
    media_image1.png
    845
    808
    media_image1.png
    Greyscale

Regarding claim 1, Sung discloses a display device, in figs.1-3c, comprising: 
a frame (30; or 30 with 20) defining an opening (see fig.1)
a grip (20; or 11 with 10 and 12) extending from the frame; and 
a display panel (100) which is held by the frame, 
wherein the opening includes a region (includes first region and second region as shown in figs.3a,3b and 3c) surrounded by an inner edge of the frame and the display panel (see figs.3a-3c, the opening includes a region at least partially surrounded by an inner edge of the frame and the display panel).
Sung does not explicitly disclose a background of the display panel is visually recognizable through the display panel.
Avci does a display device, in at least figs.1-6, a background of the display panel (100) is visually recognizable through the display panel (see fig.6) for the purpose of displaying background images on an electronic device to improve user’s safety (abstract and para.12,13 and 29).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a background of the display panel is visually recognizable through the display panel as taught by Avci in the display device of Sung for the purpose of displaying background images on an electronic device to improve user’s safety.
Regarding claim 2, Sung discloses the region includes a first region (see annotated fig.3a above) and a second region (see annotated fig.3a above), and the display panel is located between the first region and the second region in a planar view (see annotated fig.3a above and fig.2b shows that the device can be rotated in a planar view as well).
Regarding claim 6, Sung discloses the inner edge includes an arc portion (see at least figs.1 and 3a) and a straight portion (the longest portion of the frame, see at least figs.1 and 3a) which intersect the display panel (see at least fig.3a).
Regarding claim 8, Sung discloses an outer edge (the portion behind 30) of the frame has an arc shape (see fig.1) and includes a protruding portion overlaid on the display panel (see at least figs.1 and 3a).
Regarding claim 9, Sung discloses the frame includes an auxiliary opening (two auxiliary openings in frame 30 as shown in fig.1) overlaid on the display panel in addition to the opening (see figs.1 and 3a).
Regarding claim 10, Sung discloses the frame comprises a first frame (top portion of the frame, see fig.1) and a second frame (the bottom portion of the frame, see fig.1) opposed to the first frame, and a part of the display panel is held between the first frame and the second frame (see fig.3a).
Regarding claim 19, Avci discloses the display panel is a transparent display (see figs.2-6) for the purpose of displaying background images on an electronic device to improve user’s safety (abstract and para.12,13 and 29). The reason for combining is the same as claim 1.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung KR 20160074995A in view of Avci US 20140168263 as applied to claim 1, and further in view of Kaneko US 20170255072.
Regarding claim 20, Sung in view of Avci does not explicitly disclose the display panel comprises a first transparent substrate, a second transparent substrate opposed to the first transparent substrate, a liquid crystal layer between the transparent substrates, and a light source unit provided beside the second transparent substrate and making light incident on the second transparent substrate.
Kaneko discloses a display device, in at least figs.1-6, the display panel comprises a first transparent substrate (10), a second transparent substrate (20) opposed to the first transparent substrate, a liquid crystal layer (30) between the transparent substrates, and a light source unit (41(40)) provided beside the second transparent substrate and making light incident on the second transparent substrate for the purpose of reducing thickness of a liquid crystal display panel and obtaining a bright image (para.56).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel comprises a first transparent substrate, a second transparent substrate opposed to the first transparent substrate, a liquid crystal layer between the transparent substrates, and a light source unit provided beside the second transparent substrate and making light incident on the second transparent substrate as taught by Kaneko in the display device of Sung in view of Avci for the purpose of reducing thickness of a liquid crystal display panel and obtaining a bright image.








Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record does not disclose or suggest a display device having a light source unit making light incident on the display panel, wherein the light source unit is arranged along the fourth side, along with other claim limitations. 
	Yamazaki US 2020/0057330, Sung KR 20160074995A, Avci US 20140168263 and Kaneko US 20170255072 either singularly or in combination, does not disclose or suggest a display device having a light source unit making light incident on the display panel, wherein the light source unit is arranged along the fourth side, along with other claim limitations.

Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specification, the claim limitations of claim 13. In addition, Yamazaki US 2020/0057330, Sung KR 20160074995A, Avci US 20140168263 and Kaneko US 20170255072 taken along or in combination, at least fails to disclose or suggest the claim limitation of “a switch arranged between the grip and the opening; and a detection device executing a detection operation of an object, based on an operation of the switch, wherein the detection device is arranged between the switch and the opening, on a side opposite to the switch” along with other claim limitations. Claims 14-18 are depended on claim 13 so they are allowable for the same reason.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871